ORDER
PER CURIAM:
The petition for allowance of appeal is granted.
The Order of the Superior Court, 455 A.2d 1238, is reversed insofar as it affirms the judgment relating to homicide by vehicle, and the judgment of sentence imposed on homicide by vehicle is vacated. See Commonwealth v. Houtz, 496 Pa. 345, 437 A.2d 385 (1981). The convictions for involuntary manslaughter, recklessly endangering another person, and reckless driving are not disturbed.
LARSEN and McDERMOTT, JJ., concur in the result.